While the parties to this proceeding are not all the same that were parties to the preceding case just decided, 65 Utah 241, (236 P. 239), yet the facts are the same, and arose out of the same transactions there in question. The cases were heard together in the court below and also in this court. The facts which controlled the decision in that case likewise must control the decision in this one.
In view of the foregoing, and upon the authority of that case, the judgment in this case should be affirmed, with costs to respondents. Such is the order.
GIDEON, C.J., and THURMAN, CHERRY, and STRAUP, JJ., concur.